UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2169


SELOME MEGERSA NEGAWO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 9, 2009                   Decided:   July 7, 2009


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fitsum Alemu, Arlington, Virginia, for Petitioner.    Michael F.
Hertz, Acting Assistant Attorney General, Anthony C. Payne,
Senior Litigation Counsel, Ali Manuchehry, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Selome           Megersa      Negawo,        a     native        and       citizen     of

Ethiopia,    petitions            for   review      of    an       order    of     the    Board    of

Immigration       Appeals         (“Board”)      affirming           without        opinion       the

immigration judge’s order denying her applications for asylum,

withholding       of       removal      and    withholding           under       the     Convention

Against Torture (“CAT”).                We deny the petition for review.

            The        INA    authorizes        the      Attorney          General       to    confer

asylum on any refugee.                 8 U.S.C. § 1158(a) (2006).                   It defines a

refugee as a person unwilling or unable to return to her native

country    “because          of    persecution           or    a    well-founded           fear   of

persecution           on     account       of       race,          religion,        nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                             “Persecution involves the

infliction       or    threat      of    death,       torture,        or     injury       to   one’s

person or freedom, on account of one of the enumerated grounds.

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8     C.F.R.      §    1208.13(a)        (2008),          and    can    establish

refugee status based on past persecution in her native country

on account of a protected ground.                             8 C.F.R. § 1208.13(b)(1)

(2008).         Without       regard      to    past      persecution,            an     alien    can

                                                2
establish     a     well-founded         fear   of        persecution       on   a   protected

ground.       Ngarurih       v.    Ashcroft,        371     F.3d     182,    187     (4th   Cir.

2004).        The     well-founded          fear          standard      contains       both     a

subjective and an objective component.                            The objective element

requires a showing of specific, concrete facts that would lead a

reasonable        person    in    like    circumstances            to   fear     persecution.

Gandziami-Mickhou          v.     Gonzales,         445    F.3d    351,     353      (4th   Cir.

2006).        “The    subjective         component          can    be    met     through      the

presentation         of     candid,       credible,          and        sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some       basis    in    the   reality       of     the    circumstances        and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

              To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she were removed

to her native country, her “life or freedom would be threatened”

on a protected ground.                 8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                                A “clear

probability” means that it is more likely than not the alien

would be subject to persecution.                      INS v. Stevic, 467 U.S. 407,

429-30 (1984).

              A    determination         regarding         eligibility       for     asylum    or

withholding of removal is affirmed if supported by substantial

                                                3
evidence on the record considered as a whole.                               INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                       Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.         8 U.S.C. § 1252(b)(4)(B) (2006).                     Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation        of    the     INA    and       any       attendant    regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                    This

court      will   reverse    the    Board          only    if   “the   evidence      .   .   .

presented was so compelling that no reasonable factfinder could

fail    to    find   the    requisite          fear       of    persecution.”        Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

              For asylum applications filed after the passage of the

REAL ID Act of 2005, a trier of fact, “considering the totality

of   the     circumstances        and    all   relevant         factors,”     may    base    a

credibility determination on any inconsistency, inaccuracy, or

falsehood “without regard to whether [it] goes to the heart of

the applicant’s claim.”                 8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

“[I]n evaluating an asylum applicant’s credibility, an IJ may

rely    on    omissions     and     inconsistencies             that   do   not     directly

relate to the applicant’s claim of persecution as long as the

totality of the circumstances establish that the applicant is

not credible.”         Lin v. Mukasey, 534 F.3d 162, 164 (2d Cir.

                                               4
2008); see also Mitondo v. Mukasey, 523 F.3d 784, 787-88 (7th

Cir. 2008) (noting that the new statute abrogates decisions that

focus on whether the inconsistency or omission goes to the heart

of the applicant’s claim for relief).                       The immigration judge’s

order is the final decision for this court’s review as a result

of the Board’s affirmance without opinion.                     Khattak v. Ashcroft,

332 F.3d 250, 253 (4th Cir. 2003).

           We   find   substantial           evidence        supports      the       adverse

credibility finding.       An immigration judge’s assessment of an

applicant’s demeanor merits “great deference.”                          See Tu Lin v.

Gonzales, 446 F.3d 395, 400 (2d Cir. 2006); see also Singh-

Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999).                                Under 8

U.S.C. § 1158(b)(1)(B)(ii) (2006), “a trier of fact may base a

credibility     determination           on        the       demeanor,      candor,        or

responsiveness    of     the        applicant          or   witness,     the     inherent

plausibility of the applicant’s or witness's account . . .”                               We

also find the record does not compel a different result with

respect to the denial of relief under the CAT.

           Accordingly,        we    deny        the    petition   for     review.        We

dispense   with   oral     argument          because         the   facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED

                                             5